Exhibit 10.1

December 31, 2018

Arthur M. Coppola

401 Wilshire Boulevard, Suite 700

Santa Monica, CA 90401

Re: Consulting Agreement

Dear Art,

On behalf of the Board of Directors (the “Board”) of The Macerich Company (the
“Company”), I want to thank you for your many years of service to the Company,
during which you have demonstrated remarkable leadership and have made
immeasurable contributions to the Company. We appreciate your willingness to
provide continued support and expertise to the Company. This letter agreement
(this “Agreement”) sets forth the arrangements between you and the Company with
respect to your retirement from active employment, effective as of the close of
business (5:00pm Pacific Time) on December 31, 2018 (your “Retirement Date”),
and your service thereafter as a transitional advisor to the Board.

 

1.

Employment Relationship.

 

  a.

Effective as of the close of business (5:00pm Pacific Time) on the Retirement
Date, you ceased to hold your position as Chief Executive Officer of the
Company. Through and including your Retirement Date, you continued to receive
compensation and employee benefits on the same basis as in effect during
calendar year 2018, subject to the terms and conditions of the Company’s
compensation and benefits plans as in effect from time to time. You will be
eligible to receive an annual cash incentive compensation award for 2018, as
determined by the Compensation Committee of the Board in the ordinary course of
business consistent with the terms of the applicable incentive plan and
performance for 2018. Any such award will be payable at the same time that 2018
annual cash incentive compensation awards are paid to other senior executives of
the Company (but no later than March 15, 2019).

 

  b.

Effective as of the close of business (5:00pm Pacific Time) on the Retirement
Date, you have retired from employment with the Company and in connection
therewith you hereby resign all offices and directorships at the Company and its
affiliates. Also effective as of the close of business (5:00pm Pacific Time) on
the Retirement Date, you have ceased participation in all compensation
(including severance), benefit and perquisite plans and programs of the Company
and its affiliates.

 

2.

Consulting Relationship. Commencing on your Retirement Date and ending on
December 31, 2019 (the “Consulting Term”), you will provide the Services (as
defined below) to the Company as a consultant. During the Consulting Term:

 

  a.

You will serve as a transitional advisor to Company, reporting to the Board of
Directors of the Company (the “Board”) or its designee, advising the Company on
the

 

1



--------------------------------------------------------------------------------

  digitally native vertically integrated retailer project as requested by the
Chief Executive Officer. You will report to the Chief Executive Officer of the
Company as the Board’s designee unless the Board designates an alternative
individual for you to report to. You agree to be available to perform such
consulting services during normal business hours, at times and on schedules that
reasonably accommodate your other personal or business activities and
commitments. The services described in this Section 2.a. are referred to as the
“Services”.

 

  b.

You will receive an advisory fee in respect of such Services of $2.2 million,
which will be paid in substantially equal monthly installments in arrears in the
form of cash, with such first payment for the month of January 2019 to be made
in February 2019 (the “Consulting Fee”). The Company will also provide you with
your current or an equally qualified executive assistant on the same basis as
prior to your Retirement Date, with such assistant to remain an employee of the
Company and receive compensation and benefits consistent with past practice (and
if his or her employment with the Company ceases, a suitable replacement to be
selected by you); provided, however, that you will reimburse the Company for
such assistant’s services to you on a monthly basis based on a mutually agreed
upon reasonable hourly rate. The Company will also provide you with reasonable
business expense reimbursement based on the Company’s policies as they may be in
effect from time to time. The Company will also provide you reasonable business
travel expense reimbursements in respect of business travel requested by the
Chief Executive Officer of the Company, which reimbursements shall be based on
the Company’s policies as they may be in effect from time to time. You will be
solely responsible for any taxes due as a result of the payment of the
Consulting Fee and any other compensation in respect of the Services.

 

  c.

If you are unable to perform the Services requested by the Company on account of
your death or Disability, the Consulting Term will terminate, you will not be
deemed to be in breach of your obligations under this Agreement, and the Company
shall accelerate and pay the remainder of the unpaid Consulting Fee in a lump
sum payment on or within 30 days after the termination date. For purposes of
this Agreement, “Disability” means your inability to perform substantial gainful
activity of your own occupation by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months.

 

  d.

In the event of the occurrence of a Change in Control, as that term is defined
in The Macerich Company Change in Control Severance Plan for Senior Executives,
the Consulting Term will terminate, you will not be deemed to be in breach of
this Agreement, and the Company shall accelerate and pay the remainder of the
unpaid Consulting Fee in a lump sum payment on or within 30 days after the
Change in Control date.

If you breach any of your obligations under this Agreement, the Consulting Term
shall terminate, you shall have no further obligation to provide the Services
hereunder, and you shall not be entitled to any earned but unpaid Consulting Fee
in respect of the portion of the Consulting Term (if any) prior to the date of
termination.

 

2



--------------------------------------------------------------------------------

  e.

You will not be entitled to participate in any vacation, medical, retirement,
severance (including the Change in Control Severance Pay Plan for Senior
Executives) or other health and welfare or fringe benefit plan of the Company,
and you will not make any claim of entitlement under any such employee plan,
program or benefit on the basis of the Services; provided, however, that this
does not supersede or otherwise affect your rights to continued medical, dental
or group health following the Retirement Date pursuant to COBRA.

 

  f.

You will operate at all times as an independent contractor of the Company and
nothing herein shall be construed as creating an employer/employee relationship.
You will not be authorized to act as an agent of the Company or its affiliates
or make commitments on behalf of the Company or its affiliates or bind the
Company or its affiliates to any obligation whatsoever, except as authorized in
advance in writing by the Board. As an independent contractor, you will be
responsible for the payment of all taxes required to be paid in respect of the
Consulting Fee, as the Company cannot withhold or remit tax payments for its
independent contractors.

 

3.

Treatment of LTIP Units. Your equity compensation awards that are outstanding as
of the date of this Agreement (other than outstanding LTIP Units (as defined
under the Company’s 2003 Equity Incentive Plan, as amended and restated on
May 26, 2016 (the “Plan”)) and other awards that are fully earned and vested)
are set forth on Exhibit A hereto (the “Awards”). Your retirement as of the
Retirement Date constitutes a “Retirement” under the terms of the Award
agreements applicable to such Awards (“Retirement”), and a summary of the
treatment of your Awards upon your Retirement is set forth on Exhibit A hereto.
Pursuant to the definition of Retirement in your performance-based Award
agreements, in the event that you engage in any Competitive Activities (as
defined in the applicable Award agreement) prior to the last day of the
applicable Performance Period (as defined in the applicable Award agreement)
then, without limiting any remedy the Company may have for breach under any
arrangement to which it is a party with you or your affiliates, you will forfeit
without consideration any performance-based Awards for which the Performance
Period has not concluded as of the date of such Competitive Activities. You will
continue to be entitled to distributions on vested and unvested LTIP Units,
either service-based or performance-based, and will receive payment of
additional distributions by wire transfer of same day funds to an account or
accounts specified in writing by you (with any changes to such accounts to be
provided to the Company in writing). The service-based and performance-based
LTIP Units set forth on Exhibit A hereto shall continue to be governed by the
applicable Award agreements and the Plan.

 

4.

Release. On each of the Retirement Date and on the last day of the Consulting
Term, the Company shall deliver to you a release of claims in the form set forth
in Exhibit B attached to this Agreement (the “Release”), for your execution. The
payments and benefits provided for in this Agreement (including, without
limitation, any payment of the Consulting Fee under Section 2 and the treatment
of the LTIP Units as set forth in Section 3 above to the extent provided by the
applicable Award agreements and the Plan) shall be paid subject to your
execution and non-revocation of the Release in accordance with the terms thereof
following each of the Retirement Date and the last day of the Consulting Term.

 

3



--------------------------------------------------------------------------------

5.

Indemnification and Insurance.

 

  a.

You will continue to be covered under any errors and omissions or other
liability insurance covering officers and directors (“Insurance”) for the
periods that you are or were serving as an employee, officer, director or
consultant of or to the Company or any subsidiary or affiliate in accordance
with the terms of such Insurance, which the Company shall continue to maintain
for the benefit of you in respect of your period of service with the Company at
least through all applicable statute of limitations periods; provided that the
Company shall not be prohibited from amending or replacing the Insurance and the
Company shall provide you with notice of any material modification of the
Insurance.

 

  b.

Notwithstanding any provisions of this Agreement to the contrary, the terms of
any indemnification agreement or provision applicable to you by reason of the
fact that you are or were serving as an employee, officer, director or
consultant of or to the Company or any subsidiary or affiliate thereof shall
survive your termination of employment and any expiration or termination of this
Agreement. Notwithstanding the terms of any indemnification agreement, the
Company shall continue to indemnify you for your prior services to the Company
or at the Company’s request to another entity to the maximum extent permitted
under Maryland law, and to pay or reimburse reasonable expenses in advance of
the final disposition of the proceeding to the maximum extent permitted from
time to time by the laws of Maryland, provided, that you shall be required to
repay any advanced amounts if the standard of conduct for indemnification
thereunder is not met.

 

6.

Covenants.

 

  a.

Without limiting any other restriction to which you may be subject, you will,
through and at all times following the date of this Agreement, refrain from
disparaging, criticizing or denigrating any Company Releasees (as defined in
Exhibit B) in any public medium or forum and refrain from engaging in or
assisting in any litigation against the Company relating to anything referring
to or occurring prior to the date of this Agreement unless ordered by a court to
do so.

 

  b.

You agree, through one year following the last day of the Consulting Term, to
not employ, retain or engage (as an employee, consultant or independent
contractor), or induce or attempt to be employed, retained or engaged, any
person who is or was within 12 months preceding the last day of the Consulting
Term an employee, consultant or independent contractor of the Company (an
“Employee”), or to encourage an Employee to terminate his or her employment with
the Company. If, at any time during your employment with the Company or at any
time during the Consulting Term, you engage in any Competitive Activities (as
defined in your Company LTIP Unit Award Agreement (Performance-Based)), you will
(i) forfeit your right to any unpaid portion of the Consulting Fee and
(ii) return any portion of the Consulting Fee that was paid to you during the
time that you engaged in the

 

4



--------------------------------------------------------------------------------

  Competitive Activities, with such to the Company in a lump sum within ten
(10) business days following your receipt of written notice that you have
engaged in such Competitive Activities.

 

  c.

The Company shall, through and following the date of this Agreement, (i) refrain
from and (ii) instruct and, during their service to the Company, take
commercially reasonable efforts to cause, the members of the Board and Edward C.
Coppola, Thomas E. O’Hern, and Ann C. Menard to refrain from, disparaging,
criticizing or denigrating you in any public medium or forum. You shall, through
and following the date of this Agreement, refrain from disparaging, criticizing
or denigrating any Company Releasees in any public medium or forum.

 

  d.

You and the Company agree that the covenants set forth in this Agreement shall
be enforced to the fullest extent permitted by law. Accordingly if, in any
judicial proceedings, a court shall determine that such covenant is
unenforceable for any reason, including, without limitation, because it covers
too extensive a geographical area or survives too long a period of time, then
you and the Company intend that any such covenant shall be deemed to cover only
such maximum geographical area and maximum period of time, if applicable, and/or
shall otherwise be deemed to be limited in such manner, as will permit
enforceability by such court. In the event that any one or more of such
covenants shall, either by itself or together with other covenants be adjudged
to go beyond what is reasonable in all the circumstances for the protection of
the interests of the Company, but would be adjudged reasonable if any particular
covenant or covenants or parts thereof were deleted, restricted, or limited in a
particular manner, then the said covenants shall apply with such deletions,
restrictions, or limitations, as the case may be. You and the Company further
agree that the covenants set forth in this Agreement are reasonable in all
circumstances for the protection of the legitimate interests of the Company and
the Company Releasees.

 

  e.

You agree that at the request of the Company, you will execute, and deliver such
further documents and instruments as may be reasonably necessary to carry out
and effectuate fully the transition provided for herein including, without
limitation, assigning your ownership interest in the one (1) Series A Preferred
Share of Macerich PPR Corp (“PPR Corp”) that you currently hold to a designated
officer in exchange for the Redemption Price that would otherwise be paid if PPR
Corp were to redeem such interest pursuant to Section 5, Exhibit A of the
Articles of the Amendment and Restatement of Macerich PPR Corp.

 

7.

Section 409A and Other Taxes. It is the intent of the parties that any amounts
payable under this Agreement shall be exempt from or otherwise comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A of the Code. The parties intend that the
terms and provisions of this Agreement shall be interpreted and applied in a
manner that satisfies the requirements and exemptions of Section 409A of the
Code and, to the maximum extent permitted, this Agreement shall be interpreted
so as to comply with Section 409A of the Code. With respect to any provision of
this

 

5



--------------------------------------------------------------------------------

  Agreement that provides for reimbursement of costs and expenses or in-kind
benefits, the right to reimbursement or benefits may not be exchanged for any
other benefit, and the amount of expenses eligible for reimbursement (or in-kind
benefits paid) in one year shall not affect amounts reimbursable or provided as
in-kind benefits in any subsequent year. All expense reimbursements paid
pursuant to this Agreement that are taxable income to you shall in no event be
paid later than the end of the calendar year next following the year in which
you incur the expense. Any payments due to you under Sections 1 and 3 shall be
subject to applicable withholding taxes to be withheld and remitted by the
Company.

 

8.

Miscellaneous. This Agreement shall be binding upon you and upon your respective
heirs, administrators, representatives, executors, successors and assigns, and
shall ensure to the benefit of you and your heirs, administrators,
representatives, executors, successors and assigns. No waiver of any breach of
any term or provision of this Agreement shall be construed to be, nor shall be,
a waiver of any other breach of this Agreement. No waiver shall be binding
unless in writing and signed by the party waiving the breach. This Agreement may
not be amended or modified other than by a written agreement executed by you and
an authorized officer of the Company. Should any provision of this Agreement be
declared or determined by any court or by an arbitrator to be illegal or
invalid, the validity of the remaining parts, terms and provisions shall not be
affected thereby and the illegal or invalid part, term or provision shall not be
deemed to be a part of this Agreement.

 

9.

Complete Agreement. You acknowledge that, except as provided for in this
Agreement and the Award Agreements, which are expressly incorporated herein by
reference, this Agreement constitutes the entire and exclusive agreement between
the Company and you with respect to the subject matter hereof and that no other
promise, inducement or agreement has been made to you in connection with the
subject matter hereof.

 

10.

Governing Law; Dispute Resolution. You agree that this Agreement shall be
construed and enforced pursuant to the internal laws of the State of California,
without regard to conflicts of law principles. If a dispute or claim shall arise
with respect to (i) any of the terms or provisions of this Agreement, or the
performance of any party hereunder, or (ii) matters relating to this Agreement,
then the aggrieved party may, by notice as herein provided and given no later
than the expiration of the statute of limitation that California state law
prescribes for such a claim, require that the dispute be submitted under the
Judicial Arbitration and Mediation Services, Inc. (“JAMS”). The JAMS Employment
Arbitration Rules & Procedures in effect at the time of the claim or dispute is
arbitrated will govern the procedure for the arbitration proceedings between the
parties, except as expressly set forth herein. The written decision of the
arbitrator shall be binding and conclusive on the parties. Judgment may be
entered in any court having jurisdiction and the parties consent to the
jurisdiction of the Superior Court of Los Angeles County, California for this
purpose. Any arbitration undertaken pursuant to the terms of this Agreement
shall occur in Los Angeles County, California unless the parties mutually agree
in writing to some other venue. This arbitration obligation shall not apply to
any action by the Company or its affiliates for injunctive or other equitable
relief.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

Sincerely,

THE MACERICH COMPANY

/s/ Ann C. Menard

 

Ann C. Menard

Executive Vice President and Chief Legal Officer

 

ACKNOWLEDGED AND AGREED:

/s/ Arthur M. Coppola

 

Arthur M. Coppola

[Signature Page to A. Coppola Retirement Agreement]



--------------------------------------------------------------------------------

Exhibit A

Awards

Service-Based LTIP Units

 

     Vesting Date  

Grant Date

   December 31, 2018      December 31, 2019      December 31, 2020  

January 1, 2016(1)

     9,295        —          —    

January 1, 2017(1)

     10,587        10,587     

January 1, 2018(1)

     11,419        11,419        11,419  

Performance-Based LTIP Units(3)

 

     Vesting Date  

Grant Date

   December 31, 2018      December 31, 2019      December 31, 2020  

January 1, 2016(2)

     126,594        —          —    

January 1, 2017(2)

     —          143,160        —    

January 1, 2018(2)

     —          —          152,439  

 

(1)

Your Service-Based LTIP Units granted in 2016, 2017 and 2018 continue to vest on
their regularly scheduled vesting dates as set forth in the table.

(2)

Per Section 4 of the applicable Award agreements, performance-based LTIP Units
vest without proration based on actual performance through the end of the
Performance Period. The LTIP Units set forth in the table assume performance is
achieved at maximum, and as a result, you may, upon application of the actual
terms of the award, vest in a lower number of performance-based LTIP Units than
set forth in the table.

(3)

Actual performance will be determined at the end of the Performance Period in
accordance with the Award agreement and results may be lower than this estimate.

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Release of All Claims

Release of All Claims

This Release of All Claims (this “Release”) of all claims is made as of
                         by and between Arthur M. Coppola (“Executive”) and The
Macerich Company (the “Company”).

Executive’s Release

 

1.

Executive makes this Release on behalf of himself and his respective
predecessors, successors, ancestors, descendants, spouse, dependents, executors,
heirs, administrators, assigns and anyone else claiming by, through or under
each of them.

 

2.

In exchange for the consideration provided in the Consulting Agreement between
Executive and the Company dated December 31, 2018 (the “Consulting Agreement”)
which Executive acknowledges and agrees is fair and adequate, Executive hereby
agrees to fully release, waive and forever discharge the Company, including all
of the Company’s related, affiliated and client entities (including
corporations, limited liability companies, partnerships and joint ventures) and
with respect to each of the Company and its related, affiliated and client
entities:

 

  a.

their respective members, parents, subsidiaries, affiliates, predecessors,
successors and associates, participants, present and former, and each of them,
and

 

  b.

their respective directors, shareholders, partners, officers, agents, owners,
attorneys, servants, employees, trustees, plan administrators, fiduciaries,
representatives and assigns, past and present, and each of them,

all of which together and collectively are hereinafter referred to as (the
“Company Releasees”).

 

3.

This full release and discharge is effective with respect to all claims,
promises, causes of action or similar rights of any type, known or unknown,
which Executive ever had, now has or may hereafter claim to have had, against
the Company or the Company Releasees, arising out of any act or omission
occurring on or prior to the date of this Release.

 

4.

Executive’s full release and discharge is effective with respect to all claims,
wages or any other payments, agreements, obligations, demands and causes of
action, known or unknown, suspected or unsuspected (collectively, “Claims”),
arising out of any act or omission occurring before Executive’s execution of
this Release, including but not limited to, any Claims based on, arising out of,
or related to: Executive’s employment with or services to, or the ending of
Executive’s employment with or services to the Company; the federal, state or
local laws that prohibit harassment or discrimination on the basis of race,
national origin, religion, sex, gender, age, marital status, bankruptcy status,
disability, perceived disability, ancestry, sexual orientation, family and
medical leave, or any other

 

B-1



--------------------------------------------------------------------------------

  form of harassment or discrimination or related cause of action (including but
not limited to failure to maintain an environment free from harassment and
retaliation, inappropriate comments or touching and/or “off-duty” conduct of any
the Company employee); California Labor Code; severance pay, bonus, commission,
or similar benefit, sick leave, pension, retirement, vacation pay, wages,
incentive pay, life insurance, health or medical insurance or any other fringe
benefit, or disability; or any other occurrences, acts or omissions whatsoever,
known or unknown, suspected or unsuspected, resulting from any act or omission
by or on the part of any of the Company Releasees committed or omitted prior to
the date of this Release, including, without limiting the generality of the
foregoing, any Claim under Title VII of the Civil Rights Act of 1964, the
California Labor Code, the Age Discrimination in Employment Act, the Americans
with Disabilities Act, the California Fair Employment and Housing Act, the
California Unruh Act or any other federal, state or local law, regulation,
ordinance, statute or under the common law. Executive represents that at the
time of the execution of this Release, he suffers from no work-related injuries
and has no disability or medical condition as defined by the Family Medical
Leave Act. Executive represents that he has no workers’ compensation claims that
he intends to bring against the Company.

 

5.

Notwithstanding anything to the contrary above, the release of Claims in this
paragraph is not intended to and does not apply to any Claims which cannot be
released as a matter of law, including claims arising from events which occur
after the execution of this Release, unemployment claims, state or federal
disability claims, or workers’ compensation claims, all of which survive this
Release. Further notwithstanding, the release of Claims in this paragraph is not
intended to and does not release any claims, as applicable, for (a) the vesting
of Awards described in Exhibit A to the Consulting Agreement, (b) any operating
partnership units or common stock received prior to the date hereof in
redemption thereof held by Executive as of the date hereof, (c) indemnification,
directors’ and officers’ insurance,(d) vested employee benefits under any
qualified retirement plan to which Executive may be entitled pursuant to the
terms of any indemnification, insurance policy, agreement or plan, and, with
respect to such plans, Executive’s right to any benefits will be determined
under the terms of the applicable plan documents and (e) Executive’s rights
under the Consulting Agreement.

 

6.

Executive retains the right to petition the National Labor Relations Board, the
Equal Employment Opportunity Commission and California Department of Fair
Employment and Housing regarding any conduct which Executive believes, in good
faith, to warrant review by such agency, provided, however, Executive
acknowledges and agrees that any claims for personal relief in connection with
such a charge or investigation (such as reinstatement or money damages) would be
and are hereby barred. In addition, this release does not prevent Executive from
filing any lawsuit authorized by the Age Discrimination in Employment Act
challenging the validity of this release and this release does not apply to any
other rights Executive cannot lawfully release under applicable law.

 

7.

Executive agrees that no action, suit or proceeding has been brought or
complaint filed or initiated by himself or any executor, heir, administrator or
assign in any court, or with any governmental body or commission with respect to
any matter or course of action based upon any facts that might have occurred
prior to the date of this Release whether known now or discovered hereafter, nor
has Executive assigned or transferred any Claim being released hereby or
purported to do so.

 

B-2



--------------------------------------------------------------------------------

8.

Executive also agrees that if any Claim is prosecuted in his name before any
court or administrative agency, he waives and agrees not to take any award or
other damages from such suit to the extent permissible under applicable law.

The Company’s Release

 

9.

The Company, on its behalf and on behalf of its affiliated entities, and their
respective predecessors and successors, agrees to fully release, waive and
forever discharge Executive with respect to all claims, promises, causes of
action or similar rights of any type (including Claims), known or unknown, which
any of them ever had, now has or may hereafter claim to have had, against
Executive, arising out of any act or omission occurring before the Company’s
execution of this Release, including but not limited to, any Claims based on,
arising out of, or related to Executive’s employment with, or the ending of
Executive’s employment with the Company or any other occurrences, acts or
omissions whatsoever, known or unknown, suspected or unsuspected, resulting from
any act or omission by or on the part of any of Executive committed or omitted
prior to the date of this Release; provided, that, nothing under this Release
shall release Executive from Claims of or relating to criminal acts against the
Company, bad faith, gross negligence, willful misconduct, fraud, embezzlement,
breach of fiduciary duty, breach of any restrictive covenants, or contribution.

Miscellaneous

 

10.

The Company and Executive agree that this Release and the consideration set
forth herein are not an admission by the Company Releasees of any wrongdoing or
liability. The Company Releasees specifically deny any liability or wrongful
acts against Executive. The Company and Executive agree that this Release and
the covenants made herein are not an admission by the Company or Executive of
any wrongdoing or liability.

 

11.

The parties acknowledge that, after the execution of this Release, they may
discover facts different from or in addition to those that they now know or
believe to be true with respect to the Claims released herein. Nonetheless, this
Release shall be and remain in full force and effect in all respects,
notwithstanding such different or additional facts and the parties intend for
any release to fully, finally, and forever settle and release the items
(including, without limitation, Claims) released in this Release.

 

12.

The Company and Executive hereby acknowledge that each has read this Release and
fully know, understand and appreciate the contents and effects thereof, and that
each executes this Release voluntarily and of their own free will and accord.
Executive further acknowledges that he was advised, and has had the opportunity,
to consult with legal counsel of Executive’s own choosing with respect to the
execution and legal effect of this Release, or has voluntarily and knowingly
chosen not to consult with legal counsel.

 

13.

Executive further specifically agrees and acknowledges: (i) that his waiver of
rights under this Release is knowing and voluntary as required under the Age
Discrimination in

 

B-3



--------------------------------------------------------------------------------

  Employment Act, 29 U.S.C. § 621 et. seq. and the Older Workers Benefit
Protection Act; (ii) that he understands the terms of this Release; (iii) that
the Company advised him to consult with an attorney prior to executing this
Release; (iv) that the Company has given him a period of up to twenty-one
(21) days within which to consider this Release; (v) that, following his
execution of this Release, he has seven (7) days in which to revoke his
agreement to this Release as specified below, and that, if he chooses not to so
revoke, this Release shall then become effective and enforceable and the
payments set forth herein shall then be provided to him in accordance with the
terms of this Release; and (vi) nothing in this Release shall be construed to
prohibit him from filing a charge or complaint, including a challenge to the
validity of the waiver provision of this Release, with a government agency or
the Equal Employment Opportunity Commission or participating in any
investigation conducted by the Equal Employment Opportunity Commission. However,
the Executive agrees he is waiving the right to monetary damages or other
equitable or monetary relief as a result of any such proceeding.

 

14.

Executive may revoke this Release and his release insofar as it extends to
potential claims under the Age Discrimination in Employment Act, by informing
the Company of his intent to revoke this Release and his release within seven
(7) calendar days following his execution of this Release. Executive understands
that any such revocation must be in writing and delivered by hand and received
by the Company at the address set forth herein in Section 20 of the Consulting
Agreement, prior to the end of the seventh day following his execution and
delivery of this Release to the Company. Executive understands that if Executive
exercises his right to revoke, then (i) the Company will have no obligations
under this Release to Executive or to others whose rights derive from him and
the Company’s agreements (including the releases hereunder and payment
obligations under the Consulting Agreement) will be void ab initio and
(ii) Executive will have no right to retain (and will forfeit without further
action by Executive) any payments paid (except as required under applicable
law). Notwithstanding anything herein to the contrary, the obligations set forth
in this Release do not become effective until the expiration of the revocation
period.

 

15.

This Release shall be binding upon the parties and upon their respective heirs,
administrators, representatives, executors, successors and assigns, and shall
ensure to the benefit of each party and to their heirs, administrators,
representatives, executors, successors and assigns.

 

16.

Should any provision of this Release be declared or determined by any court or
by an arbitrator to be illegal or invalid, the validity of the remaining parts,
terms and provisions shall not be affected thereby and the illegal or invalid
part, term or provision shall not be deemed to be a part of this Release.

 

17.

The Company and Executive acknowledge that, except as provided for in this
Release, this Release, together with the Consulting Agreement, which are
expressly incorporated herein by reference, constitutes the entire and exclusive
agreement between the Company and Executive with respect to the subject matter
hereof and that no other promise, inducement or agreement has been made to
either party in connection with the subject matter hereof. The Company and
Executive further acknowledge that this Release is not subject to modifications
of any kind, except for modifications in writing which are signed by both
parties.

 

B-4



--------------------------------------------------------------------------------

18.

Subject to the terms of this Release, Executive and the Company expressly waive
any and all rights and benefits conferred upon them by Section 1542 of the
California Civil Code:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS, HER OR ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM, HER OR IT MUST HAVE MATERIALLY AFFECTED HIS, HER OR ITS
SETTLEMENT WITH THE DEBTOR.

Subject to the terms of this Release, Executive and the Company further waive
and relinquish all rights and benefits they may have under any other statutes or
common law principles of similar effect. Executive and the Company further
affirm that they are, respectively, knowingly releasing all known and unknown
Claims that they have or may have against the Company Releasees or Executive as
specifically set forth herein.

This Release may be executed in two or more counterparts, all of which shall be
considered one and the same instrument and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. This Release may be executed by facsimile or .pdf signature and a
facsimile or .pdf signature shall constitute an original for all purposes.

[Signature Page Follows]

 

B-5



--------------------------------------------------------------------------------

THE UNDERSIGNED HAVE READ THE FOREGOING RELEASE OF ALL CLAIMS AND ACCEPT AND
AGREE TO THE PROVISIONS IT CONTAINS AND HEREBY EXECUTE IT VOLUNTARILY WITH FULL
UNDERSTANDING OF ITS CONSEQUENCES.

EXECUTED this             day of                    , 20        , in the State
of California, with the effective date as set forth above.

 

EXECUTIVE

 

Arthur M. Coppola

THE MACERICH COMPANY

By:  

 

Name:  

 

Title:  

 